(Nl

FILED

FEB - 5 2013
UNITED STATES DISTRICT COURT Clefk, U.S. Distn`cf & Bankru t
Courts for the D'¢ ' p °Y
FOR THE DISTRICT OF COLUMBIA l»U'lCf of Columbpa

BASIL MARCEAUX,
Plaintiff,

CivilAction No.  

V.

TENNESSEE ELECTION PROCESS, et al.,

\J\J\J\JL/\./\¥\)&/

Defendants.

MEMORANDUM 0PINION_

This matter comes before the court on review of plaintiffs application to proceed in forma
pauperis and pro se civil complaint. The Court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerrzer, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Br0wrz v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff purports to bring this action under the Voting Rights Act. Although plaintiff
discusses a case in the Tennessee courts to which he is a party, the connection between the case
and the Voting Rights Act is unclear. The Court identifies neither a short and plain statement of
the claim showing that plaintiff is entitled to relief nor a demand for judgment. As drafted, the

complaint fails to comply with Rule S(a), and it will be dismissed. An Order consistent with this

wash

/United States/Distridt Judge /

Memorandurn Opinion is issued separately.

DATE: /

€W